OFFICE OF THE ATTORNEY           GENERAL     OF TEXAS
                                            AUSTIN



ICRALDc. MANN
 .-”   .-                                                      Malwh 7, 1939


            Mr.       1. E. Rlghbr,   so8retary
                State   Board of Ro&toablon
                for PPof8amlQaal    Rn6ln8*P8
            P. 0. Box 25
            Atwtfn, Texar




                         Your PeqR88t                          laponthe follp*-
                lng QRer$tonr




                                                         provides for t3c regfs-
                                                        and tlx¶regulatiollot
                                                           and provide0 peneltby
                                                        sngineerfng,es more
                                                       in Axtiole 32711x.
                            Corpus Jurls, Val. 30, pages 371-2, reads as
                f0llQwsI
    Mrdr;
        P. 8. Rightor, Marah 7, 1939, Page 2


             The o&e, WUter vs. Haalett, I.@ Pao. Rep.
    6Z8 a OaliWrnia oare, holda that a dapltixor tr0
    fa&   bonus la not a prlrak dualling.
              The ease, Umy vs. Sohmyer, 69 m 598, hold*
    tb:t a lt@ging house or tenement house 16 not a primto
    dwelling.
              The oaae, Paine ~8. Rargrore DarelopingCorp.,
    168 HYS 311 holds that a private dwelling Ia a plaoe or
    hourrcr
          in whlOh a person or family lives in an individual
    or private state and that a oorenant restriotingths use
    o? the ~emlses to the purpose of a private dweAling is
    riolatod by tha oonrersiomof a~house t&sretoforaused
    a8 * m8ibenoe r0r a single iemIly into a rtmldenoo~for
    tro faailiaa, avan though the outukrd appsarauoaof the
    hmmo wa8 not aaterially affeoted.
              The oase, Shapln fs. State, 896 SW 1095-6, hdlds
    that a tent in whioh defendant lived was apprivsks dwoll-
    in8 so aa to aUthQri8e sauoh thereof for ihtoxioating
    1iQuorrr.
              Th8 ease, Loosa vs. stata,,  a (Znd) 93, holds
    that a oabln oonatruotedon autolwrbilsohassls is e pri-
    vate dwelling.
              Artiole 1391, Penal Gods of Texas, defines the
    term *private residenoe" as any building or room oooupied
    and aotually used at the time of the ofPense by any per-
    son aa a place of residenae.
             krtiole 1395, Penal Cods .ofTexas, defined the
    term 91~ue.e~as rdl0ns:
              "A house within the meaning of this ohapter,
         Is any bulldf~ngor atruotureareoted for public
         or private usa, whether the property of the
         United States, Or of this State, or of any pub-
         Hoe or private oorporatlonor aasoaletlou,or
         of any individual,and of whatever naterlal it
         may be OonstruOtad."
              The ease, l'ril2ls
                               vs. State, 25 SW 1119, holds
    that a fruit stand built in the shape of a piano box but
    lsrge enough for the proprietor to stand in is a house.


.
                                                                 IM
    BSr.F. E. Rightor, Marah 7, 1939, Page 5


             An ordinary %moke houaeW ie lnaluded in the
    definitionunder Srtiole 1995 as a house. Albrltton
    ~8. Stata, 8% SW SQL
              The form wprivaterwidenoe" or "dwelling
    howe" wad lwa rwtrfotlto ooranmt, meana a dwell-
    ing hooi~~=&?a@k-i~e itily, so that as a matter of
    law a duplex itiin violation of such oovenant. Vard
    vs. Proapeot Xanor Corporation,805 NW 85b-9, 46 ALR
    3b4.
              Baeed  up06 the above deiinitione,and in rlsi
    .of Art1010 ZWls of Rerisad Civil gtatutes of Texw,
     wbloh lr known au the ProfesmionalSngifnearsLaw, whioh
     regulate8 the praotioe ot profeseionalengineerlag in
     Texas and in rim of Seotlon f of Sootion SO bf *aid
     law, you are rsapaotfullyadvised that it 1s the opin-
     ion & thfe Dapartmentthat the term *private dwolliag*
     arrwad In Sootion f of Seotion SO of the Professional
     Enginratr Law is as r0umt
              WAdprfratedmlling I# a how8 or 'baild-
         %mg intended and designed i.arthe aonvenlent
         aoboprodatlon
                     of but one ~~IBU~.~
              You arg further advised that it is the opinion
    of t&la Department that daplexes, tenement house6 and
    apartment houses ere not private dwellings under Yea-
    tion f of Seation 20 of Artiole 3271.a.
                                    Very truly yours




.